Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129530                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  MARGARET GAINFORTH, as Personal 	                                                                     Maura D. Corrigan
  Representative of the Estate of Felice                                                              Robert P. Young, Jr.
  Vermeersch, Deceased,                                                                               Stephen J. Markman,
                                                                                                                     Justices
               Plaintiff-Appellant,
  v        	                                                       SC: 129530      

                                                                   COA: 260054
Bay CC: 02-003940-NH

  BAY HEALTH CARE, d/b/a BAY 

  DIAGNOSTIC CENTER FOR WOMEN, 

  BAY REGIONAL MEDICAL CENTER, 

  f/k/a BAY HEALTH SYSTEMS and 

  BAY MEDICAL CENTER, INC., BAY 

  RADIOLOGICAL CONSULTANTS, P.C., 

  T. K. JONES, M.D., HARPAL SINGH, M.D.,
  and HARPAL SINGH, M.D., P.C.,

              Defendants-Appellees. 

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 11, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2006                      _________________________________________
           l0315                                                              Clerk